DETAILED ACTION
1.	This is in reply to an application filed on 11/12/2021. Claims 2-21 are pending examination.

2.   The present application, filed on or after March 16, 2013, is being examined under 
      the first inventor to file provisions of the AIA .  

3.   
Specification objection
The specification is objected to under 37 CFR 1.75 d(1). Claims 8, 15 and 21 as originally filed on 11/12/2021, claims “routing, by the user device and to the analytics server, a second set of analytics data different from the first set of analytics data and a second encrypted token, wherein: the second encrypted token is received from the trust verification server in response to the trust verification being provided a third set of analytics data that is different from the second set of analytics data; and the differences between the second set of analytics data and the third set of analytics data provided within the second encrypted token result in no analytics operations being performed on the second set of analytics data by the analytics server”. The claims lack support or antecedent basis in the specification for they do not disclose the aforementioned steps. 

4.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1)	According to the claimed language recited in claims 2, 9, and 16, it is unclear whether the phrase “that encrypts” referred to the trust verification server or to the token. The claims should be amended to resolve this issue, for example the specification recited that the reCAPTCHA server generates an encrypted token, wherein the token includes the score and identification data, wherein the identification data is part of the analytics data that was sent to the reCAPTCHA server (See [0024] and [0066]).

2)	According to the claimed language recited in claims 2, 9, and 16, it is unclear how the analytics data will be used to verify the analytics data, for example According to specification, an identification data in the decrypted token will be compared with identification data of the analytical data obtained by the user device, and if they match then the analytics server will assign the score to the analytics data (See [0025]).   

3)	It is unclear to which “user interactions”, the phrase “the user interactions” refers to in claim 3, for example claim 2 recites “analytics data including data representing user interactions with the content page”, and claim 3 recites “the data representing user interactions with the content page”. Note the same rejection applies to claims 10 and 17.
	
5.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 7-10, 14-17 and 21 of U.S. Patent No. 11,170,132. Although the claims at issue are not identical, they are not patentably distinct from each other because all above claims of the instant application are taught by claims of Patent No. 11,170,132.





















Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYOUB ALATA/Primary Examiner, Art Unit 2494